Citation Nr: 9916337	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-02 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployabilty due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1942 to December 
1945, and from July 1946 to January 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1996 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
residuals of a shrapnel wound with perforation of the rectal 
sigmoid colon and ileum with colostomy closure and secondary 
bowel obstruction and resection of the jejunum, rated as 40 
percent disabling; residuals of a penetrating wound of the 
right buttock with compound comminuted fracture of the 
sacrum, rated as 40 percent disabling; a left subcostal 
incisional scar with hernia, rated as 10 percent disabling; a 
shell fragment wound, right ischial area, rated as 10 percent 
disabling; residuals of perforation of the rectum and 
bladder, rated as 10 percent disabling; and atelectasis of 
the right lower lobe of the lung, rated as noncompensably 
disabling.  The combined disability rating is 70 percent.

2.  The veteran has completed a ninth grade education, and 
has occupational experience as a maintenance foreman.

3.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.



CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for 
increased compensation based on unemployability is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The Board does not know of any additional relevant evidence 
which is available.  The veteran has been afforded disability 
evaluation examinations.  He has also had a personal hearing.  
The Board has noted that in a written statement dated in 
December 1997 the veteran reported that he was not satisfied 
with the hearing because he was forced to answer all 
questions with only "yes" or "no", and was not allowed to 
explain or elaborate on any questions.  Review of the 
transcript, however, shows that for the sake of clarity the 
veteran was simply requested to use the words "yes" or 
"no" instead of using the phrase "uh huh".  Furthermore, 
the transcript reflects that the veteran provided complete 
explanations during his testimony, and the hearing ended only 
after the veteran's representative stated "That's all I 
have."  The Board has also noted that the veteran has stated 
that he was not satisfied with the hearing because he brought 
a witness who was prepared to give testimony regarding the 
state of the veteran's health prior to entry into service and 
when he returned from service.  The Board again notes, 
however, the hearing ended only after the veteran's own 
representative indicated that the presentation had been 
completed.  The hearing officer did not preclude the veteran 
from presenting witnesses.  Moreover, it appears that the 
testimony from the veteran's friend would have had no 
relevance to the issue on appeal because the status of the 
veteran's health immediately before and after service is of 
little relevance to the issue of entitlement to a current 
total disability rating.  In this regard, the Board notes 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (1998).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
(Schedule) prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2) (1998).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 (1998) are met.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. Individual unemployability 
must be determined without regard to any nonservice-connected 
disabilities or the veteran's advancing age.  38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19 (1998) (stating that age may 
not be a factor in evaluating service-connected disability or 
unemployability).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a) (1998).

The veteran's service-connected disabilities are residuals of 
a shrapnel wound with perforation of the rectal sigmoid colon 
and ileum with colostomy closure and secondary bowel 
obstruction and resection of the jejunum, rated as 40 percent 
disabling; residuals of a penetrating wound of the right 
buttock with compound comminuted fracture of the sacrum, 
rated as 40 percent disabling; a left subcostal incisional 
scar with hernia, rated as 10 percent disabling; a shell 
fragment wound, right ischial area, rated as 10 percent 
disabling; residuals of perforation of the rectum and 
bladder, rated as 10 percent disabling; and atelectasis of 
the right lower lobe of the lung, rated as noncompensably 
disabling.  The combined disability rating is 70 percent.  
Thus, his combined service-connected rating meets the 
percentage criteria of 38 C.F.R. § 4.16(a) (1998).

The Board notes, however, that there is no evidence that the 
service-connected disabilities render the veteran unable to 
work.  The veteran's claim for increased compensation based 
on unemployability which he filed in April 1996 shows that he 
has completed a 9th grade education, and has occupational 
experience as a maintenance foreman.

The veteran testified in support of his claim during a 
personal hearing held at the RO in August 1997.  He stated 
that his highest level of education was 9th grade.  He 
reportedly did not have any type of special training such as 
vocational rehabilitation through the VA.  He stated that the 
only type of training he had was on the job training through 
his former employer.  He said that after separation from 
service he had tried to obtain employment with mining 
companies, but could never pass the physical examinations due 
to his service-connected disabilities.  He reported that he 
was able to obtain a job working for the Freeman United Mine 
in 1970 because he had a friend who worked for the company.  
He said that during the physical examination which was 
conducted when he was hired, the doctor only asked him to 
stick out his tongue, and then gave him the slip showing that 
he had passed the examination.  The veteran said that his job 
title was maintenance foreman.  The duties included 
diagnosing problems when big machinery stopped working.  He 
would then make a report and call in repairmen and they would 
fix the problem.  He described his role as being a 
troubleshooter.  He said that he would not have been able to 
do the repairs himself because he was not physically able to 
do so due to his service-connected disabilities.  He reported 
that he worked at that job until the mine closed in 1982.  He 
said that he was not able to get another job after that 
because the doctors would see his wounds and scars and he 
would fail the job examinations.  The veteran said that the 
symptoms of his service-connected disabilities currently 
included having pain in his hip and swelling where he had a 
colostomy.  He said that he had not had any recent overnight 
hospitalizations, but that he had been treated at hospitals 
during the day on several occasions.  He also said that he 
had been treated at VA outpatient clinics.  He reported that 
his weight was 147 pounds, and he was 5 feet and 8 and 1/2 
inches tall.  

The medical evidence which is of record includes VA medical 
treatment records.  A VA hospital discharge summary dated in 
October 1993 shows that the veteran was admitted for 
substernal chest pain related to nonservice-connected 
coronary artery disease.  On discharge, the diagnoses also 
included diverticulitis with hiatal hernia.   

A VA medical treatment record dated in March 1996 shows that 
the veteran had complaints of indigestion associated with 
occasional vomiting.  In April 1996, testing revealed that 
the veteran had a hiatal hernia.  A VA medical treatment 
record dated in November 1996 shows that the veteran had a 
history of a myocardial infarction, peptic ulcer disease, 
glaucoma, and degenerative joint disease.  He reportedly 
could ambulate at a slow pace for two miles with no shortness 
of breath.  

A VA medical record dated in February 1997 shows that the 
veteran reported having extensive abdominal cramping which 
began after sustaining a gunshot wound during the Korean War.  
The assessment was rule out pancreatitis.  It was also noted 
that he had reported having chronic low back pain.  A VA 
urology clinic record dated in September 1997 shows that the 
veteran complained of having nocturia one time per night. 

The evidence which is of record also includes reports from VA 
examinations conducted in May 1996.  The report of an 
alimentary appendages examination shows that the veteran gave 
a history of being struck by shrapnel which hit the right 
hip, penetrated his rectum, and lacerated his small 
intestine.  He had surgery at the time and had a colostomy on 
the left side.  He reportedly stayed in the hospital for 
approximately one year with multiple surgeries.  A reversal 
of the colostomy was subsequently performed.  He said that at 
the time of his wounds he sustained a fracture of the sacrum, 
and that he later developed a hiatal hernia.  His subjective 
complaints at the time of the examination included having 
stomach problems which were treated with Tagamet and Maalox.  
He also complained of having frequent nausea and vomiting 
following meals one to four times per week.  He also 
complained of having pain to the upper quadrant which 
occurred on bending or straightening.  He reported having a 
persistent burning pain in his left upper quadrant which he 
said was like a hot iron.  He also complained of having pain 
to the right hip when walking or sleeping on the right side.  

On objective examination, the veteran appeared to be in no 
distress, and was alert, oriented, pleasant and cooperative.  
He ambulated to the examination in the hallway with no 
assistive devices.  He appeared to ambulate well with no 
difficulty.  There were multiple old surgical scars on the 
abdomen.  No hernias or tender masses were noted.  There was 
tenderness over the left upper quadrant to light palpation.  
On musculoskeletal examination, the veteran appeared to move 
all extremities well.  The range of motion of the right hip 
appeared to be grossly intact, but there was marked stiffness 
and tenderness.  There was an old well-healed scar to the 
right buttocks which was tender to light palpation.  The 
veteran denied having any specific food intolerances.  He 
described the pain as being constant in nature and 
intermittently becoming extremely severe.  He complained of 
chronic malaise, and chronic weight loss with a loss of 11 
pounds over the prior year.  He also complained of 
generalized weakness.  

The report of a rectal examination conducted by the VA in May 
1996 shows that the veteran denied having rectal bleeding, 
and none was noted on examination.  He complained of having 
soiling and fecal leakage associated with diarrhea which 
occurred once a week.  He also complained of frequent 
tenesmus.  He denied having dehydration, malnutrition, or 
anemia.  He reported having chronic intermittent 
constipation, alternating with episodes of diarrhea.  

The report of an examination of the veteran's scars conducted 
by the VA in May 1996 shows that the veteran had a scar on 
the mid sternal area from a coronary artery bypass graft.  
There was also a 14 centimeter whitish linear scar to the 
right upper and lower quadrants adjacent to the umbilicus 
from abdominal surgery, and a 17 centimeter dark linear scar 
across the left upper and lower quadrants adjacent to the 
umbilicus also due to the history of abdominal surgery.  
There was a 14 centimeter whitish linear scar across the left 
upper abdomen inferior to the rib border due to a colostomy 
which had been reversed.  There was a 36 centimeter scar on 
the left medial thigh and calf from a vein harvest for 
coronary artery bypass grafts.  There was a 2.5 centimeter by 
1.5 centimeter depressed, oval, whitish scar on the right 
buttock/sacral area.  That scar was extremely tender to light 
palpation.  There was no keloid formation, adherence, 
depression, or ulceration.  There was also no inflammation or 
swelling noted.  The vascular supply appeared to be 
maintained.  It was noted that the range of motion of the 
right hip appeared to be extremely tender and difficult for 
the veteran, but function was otherwise grossly intact.  

The pertinent diagnoses were (1) history of compound 
comminuted fracture of the sacrum with residual penetrating 
wound to the right buttock as previously described; (2) 
history of residual shrapnel with perforation rectal sigmoid 
colon ileum with colostomy which has been reversed, but 
secondary bowel obstruction and resection of the jejunum with 
continued complaints of bowel disturbances as previously 
mentioned; (3) history of shell fragment wound scars to the 
right ischial area, as previously described, with persistent 
complaints of pain and tenderness with some stiffness and 
tenderness noted with range of motion of the right hip; and 
(4) scars to the abdomen from history of multiple abdominal 
surgeries associated with shell fragment wounds, as mentioned 
above. 

The report of an examination of the veteran's spine conducted 
by the VA in May 1996 shows that there were no postural 
abnormalities and no fixed deformity.  The musculature of the 
back appeared to be within normal limits.  Forward flexion of 
the lumbosacral spine was to 90 degrees, backward extension 
was to 30 degrees, left and right lateral flexion were each 
to 40 degrees, rotation to the left and to the right was to 
30 degrees.  There was no objective evidence of pain on 
motion.  No neurological involvement was noted.  The examiner 
noted that on examination of the right hip, the range of 
motion appeared to be grossly intact, but there was marked 
stiffness and tenderness associated with the range of motion 
of the right hip.  

Significantly, however, neither the VA examination reports, 
nor any of the other medical records pertaining to the 
veteran's service-connected disabilities contains any medical 
opinion pertaining to unemployability due to service-
connected disabilities.  The Board also notes that the 
veteran had not presented any medical or professional opinion 
showing that his service-connected disabilities prevent him 
from working.  Neither the veteran's advanced age (77 years 
old) nor his significant nonservice-connected disabilities 
(such as coronary artery disease with angina pectoris status 
post coronary artery bypass graft) may be taken into 
consideration when determining whether he is entitled to 
unemployability benefits.  See 38 C.F.R. § 4.19 (1998).  
Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorders are not met and referral 
for extraschedular consideration is not warranted.  

The Board notes that the reasonable doubt doctrine is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See 38 C.F.R. 
§ 3.102 (1998).  The veteran may reopen his claim for 
unemployability benefits in the event that his disabilities 
continue to worsen.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

